UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7523


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE EARL KNOX,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:03-cr-00220-FDW-4)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Earl Knox, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronnie Earl Knox appeals the district court’s orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence and his motion for reconsideration.                  We have reviewed

the   record   and   find   no   reversible        error.      Accordingly,   we

affirm.        United   States    v.       Knox,    No.     3:03-cr-00220-FDW-4

(W.D.N.C. July 16, 2012, Aug. 1, 2012).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2